 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DIMITRIOS KASTIS,                                 Case No. 1:18-cv-01325-DAD-BAM
12                       Plaintiff,                     ORDER REGARDING STIPULATED
                                                        PROTECTIVE ORDER
13           v.
                                                        (Doc. No. 57)
14    CITY OF CLOVIS, et al.,
15                       Defendants.
16

17

18          The Court adopts the stipulated protective order submitted by the parties on June 16,
19   2021. (Doc. No. 57.) The parties are advised that pursuant to the Local Rules of the United States
20   District Court, Eastern District of California, any documents subject to this protective order to be

21   filed under seal must be accompanied by a written request which complies with Local Rule 141

22   prior to sealing. The party making a request to file documents under seal shall be required to

23   show good cause for documents attached to a non-dispositive motion or compelling reasons for

24   documents attached to a dispositive motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665,

25   677-78 (9th Cir. 2009). Within five (5) days of any approved document filed under seal, the party

26   shall file a redacted copy of the sealed document. The redactions shall be narrowly tailored to

27   protect only the information that is confidential or was deemed confidential.

28
                                                       1
 1          Additionally, the parties shall consider resolving any dispute arising under this protective
 2   order according to the Court’s informal discovery dispute procedures.
 3

 4   IT IS SO ORDERED.

 5
        Dated:    June 21, 2021                               /s/ Barbara    A. McAuliffe           _
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
